Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02004-JLK

KAREE KLASSEN,

       Plaintiff,

v.

DEER TRAIL SCHOOL DISTRICT 26J,

      Defendant.
______________________________________________________________________________

     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                 (ECF NO. 27)
______________________________________________________________________________
Kane, J.

       In this employment case, Plaintiff Karee Klassen alleges her former employer, Defendant

Deer Trail School District 26J (the School District), retaliated against her in violation of Title VII

of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e et seq. Presently before me is the

School District’s Motion for Summary Judgment (ECF No. 27), which argues that Ms. Klassen

has failed to show a causal connection between her protected activity and the School District’s

adverse action. I am unpersuaded by the School District’s arguments, and therefore deny the

motion.



                        I. BACKGROUND AND RELEVANT FACTS

       Ms. Klassen was initially hired by the School District in 1994 as a social studies teacher.

Klassen Affidavit ¶ 2, ECF No. 28-1. In 2007, she became the Transportation Director, and the

following year she was hired as the Athletic Director. Klassen Dep. 18:23-24, 26:17-27:2, ECF

No. 27-2. Both positions included a supplement to her teaching salary and were “subject to



                                                  1
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 2 of 9




change at any time.” Employment Contract ¶ 4.1, ECF No. 28-12. In 2014, Ms. Klassen became

the Dean of Students as well. Klassen Dep. 19:7-10; 5/1/15 Evaluation at 1, ECF No. 28-5. She

received largely positive employee reviews from the School District. See 4/11/11 Evaluation,

ECF No. 28-4; 2/15/15 Evaluation, ECF No. 28-5; 5/1/15 Evaluation. On May 1, 2015, the

School Superintendent expressed concerns about Ms. Klassen’s inequitable administration of

student discipline as Dean of Students. 5/1/15 Evaluation at 15; Klassen Dep. 42:7-43:18. As

Athletic Director, Ms. Klassen made a scheduling mistake in the spring of 2016, resulting in the

cancellation of the annual parent night. Klassen Dep. 27:4-24. At an August 31, 2015 meeting of

the School District’s Board of Education (the Board), Ms. Klassen informed the Board she had

accidentally allowed her Commercial Driving License (CDL) to expire—a requirement of the

position of Transportation Director. 7/10/08 Contingency Letter, ECF No. 27-5; Klassen Dep.

37:19-39:7.

       After Ms. Klassen added Dean of Students to her responsibilities, significant changes to

the School District administration and the five-member Board occurred. Schott Dep. 9:13-10:12,

25:12-22, ECF No. 27-3. In June 2015, Kevin Schott was hired as Superintendent. Id. 7:14-16.

Toward the beginning of his tenure, Mr. Schott communicated to Ms. Klassen that her job was in

jeopardy. Id. 23:15-20. In November 2016, two new members were elected to the Board, and

both expressed concern about Ms. Klassen’s job performance to Mr. Schott. Id. 10:7-12; 33:6-23.

       On June 4, 2016, the School District hosted a golf tournament as a fundraiser. Klassen

Dep. 39:24-40:2. Along with other School District employees, Ms. Klassen volunteered to help.

She was stationed at various holes to distribute alcoholic beverages to tournament participants.

Id. 43:19-44:9. At approximately 10:30 a.m., four golfers approached the hole where Ms.

Klassen was stationed and yelled, “Show me your tits.” Id. 45:14-22. One of the golfers was




                                                2
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 3 of 9




John Price, the Board President. Id. Later in the day, Ms. Klassen was at a different hole with a

female colleague, Courtney Garner, and when the same group of golfers pulled up to that hole,

Mr. Price loudly repeated the same crude directive to Ms. Klassen and Ms. Garner. Id. 46:20-

47:12. Another female colleague, Board Member Candice Reed, joined Ms. Klassen and Ms.

Garner. Id. 50:6-10. Ms. Reed confirmed that the group had “been saying that all day.” Id. Many

attendees were consuming alcohol, and the recollection of witnesses is hazy as a result. See Reed

Dep. 24:7-23, ECF No. 28-8; Garner Dep. 17:2-13, ECF No. 28-9.

       Nine days after the tournament, the Board renewed Ms. Klassen’s contract as Dean of

Students, and Athletic and Transportation Director. 1 Employment Contract at 4; 6/13/16 Board

Minutes, ECF No. 28-6. Soon thereafter, Ms. Klassen verbally reported Mr. Price’s inappropriate

behavior to Mr. Schott. Klassen Dep. 61:12-62:5; Schott Dep. 13:15-14:6. Over the course of the

next few months, Mr. Schott met with each member of the Board to inform them of the

complaint. Schott Dep. 15:1-17, 50:9-14. Board members then avoided eye contact with Ms.

Klassen, changed their body language, and avoided her classroom. Klassen Dep. 66:6-67:14. On

October 27, 2016, Ms. Klassen communicated concern to Mr. Schott that she was receiving a

lower stipend as Transportation Director than a male who previously held the position. Id. 77:5-

21. In January 2017, Mr. Schott met with Ms. Klassen to discuss the Board’s belief that she was

“stirring the pot” through conversations with colleagues regarding paid leave days. Id. 67:24-

69:14. At that time, Ms. Klassen communicated her belief that the School District was “out to get

her” for reporting Mr. Price’s offensive comments.




1
 The Board combined the two positions into one paid position at the June 13, 2016 meeting.
6/13/16 Board Minutes.


                                                 3
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 4 of 9




       On April 27, 2017, the Board voted against retaining Ms. Klassen as Dean of Students for

the upcoming school year, resulting in the removal of job responsibilities but no reduction in

pay. 4/17/17 Board Minutes at 2, ECF No. 27-6; Response at 12, ECF No. 28. She was also not

re-hired as the Athletic and Transportation Director for the 2017-2018 school year, resulting in

the loss of a combined annual stipend of $4,500.00. Klassen Dep. 72:1-6. Ms. Klassen returned

to her position as a social studies teacher, and then resigned at the conclusion of that school year.

Id. 81:16-82:16, 97:18-22.

       All administrative prerequisites for filing of this suit have been met. Ms. Klassen filed a

Charge of Discrimination with the Equal Employment Opportunity Commission (EEOC) on

August 16, 2017. Klassen Affidavit ¶ 7. On June 1, 2018, the EEOC issued a Notice of Right to

Sue. Compl. at 2, ECF No. 1. Ms. Klassen commenced this action within 90 days of receipt of

the EEOC Notice. Jurisdiction in this court is proper under 42 U.S.C. § 2000e-5(f)(3) and 28

U.S.C. § 1331.



                          II. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if there is no genuine dispute as to any material fact

and the movant is therefore entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c);

Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th Cir. 2008). A

disputed fact is “material” if it could affect the outcome of the suit under governing law.

Adamson, 514 F.3d at 1145 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

A factual dispute is “genuine” if a rational jury could find in favor of the nonmoving party on the

evidence presented. Id. In reviewing a motion for summary judgment, I must view the evidence




                                                  4
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 5 of 9




and draw all appropriate inferences in the light most favorable to the nonmoving party. Liberty

Lobby, 477 U.S. at 247-48.



                                         III. DISCUSSION

       A. Analytical Framework Under Title VII

       Under 42 U.S.C. § 2000e-3(a), it is unlawful for an employer to retaliate against an

employee because she has opposed any employment practice made unlawful by Title VII. To

prevail on a Title VII retaliation claim, a plaintiff must establish that retaliatory motives were

involved in the adverse employment decision. Fye v. Oklahoma Corp. Comm’n, 516 F.3d 1217,

1224-25 (10th Cir. 2008). Where there is no direct evidence of retaliation, a plaintiff may rely on

the McDonnell Douglas burden-shifting framework to support her claim. See Bekkem v. Wilkie,

915 F.3d 1258, 1267 (10th Cir. 2019). Under the framework set out in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973), a plaintiff must carry the initial burden of establishing a prima

facie case of retaliation. If the plaintiff is able to make that showing, the burden shifts to the

employer to articulate a “legitimate, nondiscriminatory reason” for its employment action. Id. at

804. And if the employer provides such a reason, the burden shifts back to the plaintiff to

demonstrate that the employer’s justification is pretextual. Id.

       For Ms. Klassen to carry her initial burden and make out a prima facie case of retaliation,

she must show that (1) she engaged in protected opposition to discrimination, (2) a reasonable

employee would have found the challenged action materially adverse, and (3) a causal

connection exists between the protected activity and the materially adverse action. Tabor v. Hilti,

703 F.3d 1206, 1219 (10th Cir. 2003). The School District does not dispute that Ms. Klassen has

established the first two elements, so I limit my analysis to the element of causation.




                                                   5
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 6 of 9




       B. Prima Facie Case of Retaliation: Temporal Proximity

       “To establish a causal connection, [Ms. Klassen] must present evidence of circumstances

that justify an inference of retaliatory motive.” Ward v. Jewell, 772 F.3d 1199, 1203 (10th Cir.

2014) (internal quotation marks and citation omitted). A causal connection may be inferred by

protected conduct that is closely followed by retaliatory conduct. Id. The shorter the delay, the

more likely the temporal proximity will support a showing of causation. Anderson v. Coors

Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (finding a three-month delay too substantial

to independently establish causation). When close temporal proximity is lacking, additional

evidence of causation must be presented. O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1253

(10th Cir. 2001).

       Ms. Klassen’s protected activities are the two complaints she made to Superintendent

Schott: First, the complaint made in the summer of 2016 regarding Mr. Price’s harassing

comment; and second, the October 2016 complaint regarding her compensation as Director of

Transportation.2 Klassen Dep. 61:1-62:9, 77:5-78:18. The materially adverse action by the

School District is its April 27, 2017 decision not to renew Ms. Klassen’s positions as Dean of

Students, and Athletic and Transportation Director. Temporal proximity alone cannot

independently support an inference of causation because six months passed between the second




2
  Ms. Klassen includes the comments made to Mr. Schott in January 2017 in her description of
protected activities. In that meeting, she referenced her previous report of Mr. Price’s harassing
comments and stated her belief that the Board was “taking it out on [her].” Klassen Dep. 67:24-
70:12. She was essentially making a novel complaint of retaliation. I find this complaint too
vague to constitute protected activity and decline to opine on whether an employee can be
retaliated against for complaining of retaliation.


                                                 6
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 7 of 9




complaint and the alleged retaliation. See Bekkem, 915 F.3d at 1271 (confirming additional

evidence of causation is required where a gap of three months or longer has occurred).

        Ms. Klassen’s argument that the School District availed itself of the first possible

opportunity to retaliate has some merit. The rationale of the temporal-proximity doctrine is

grounded in the observation that an employer is most likely to retaliate when influenced by anger

and resentment. Conroy v. Vilsack, 707 F.3d 1163, 1182 (10th Cir. 2013). A juror’s ability to

draw a causal inference between an employee’s protected activity and an employer’s adverse

action will diminish as the inflamed “embers of anger or resentment . . . cool.” Id. The fading of

such negative emotions may, however, be affected by delays in the School District’s hiring

calendar. The Tenth Circuit has acknowledged that exceptions exist. See Wells v. Colo. Dep’t of

Transp., 325 F.3d 1205, 1217 (10th Cir. 2003). In Wells, a retaliatory inference was established

despite a five-month delay because “it did not make sense” to retaliate sooner. Id. Given the

restrictions of the school year and the Board’s meeting calendar, it may not have made sense to

retaliate against Ms. Klassen before April 27, 2017. Whether it “made sense” is a question for

the jury.



        C. Prima Facie Case of Retaliation: Other Evidence of Retaliatory Motive

        Even if temporal proximity does not independently establish a causal connection, Ms.

Klassen has presented additional evidence of causation sufficient to establish a prima facie case.

First, she has highlighted a suspicious chronology of events. The facts show: as Transportation

Director, the Board learned of the lapse in her mandatory CDL in the fall of 2015; as Dean of

Students, she was confronted about the unequal administration of student discipline in May

2015; and as Athletic Director, she made a significant scheduling error in the spring of 2016.




                                                 7
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 8 of 9




Yet, despite those defects in her record, her employment contracts were renewed for the 2016-

2017 school year. See 6/13/16 Board Minutes. When she later reported the incident of sexual

harassment and spoke up about an apparent pay disparity, members of the Board then began to

avoid her. Klassen Dep. 66:6-67:14. And when she was unjustly accused of “stirring the pot”

over the number of employee leave days, she sensed that “everyone [was] out to get her.” Id.

67:24-70:12. Then, six months after the second complaint, her supplemental employment

contracts were withdrawn. This begs the question: what happened in the 2016-2017 school year

that justified a significant change in Ms. Klassen’s employment? The School District has been

silent on that point.

        Second, Ms. Klassen has identified the disconcerting failure of the School District to shed

light on the circumstances leading up to the adverse employment action. Mr. Schott thinks he

recommended Ms. Klassen’s retention as Athletic and Transportation Director, and he cannot

remember his position on her deanship. Schott Dep. 16:1-25. But Mr. Price believes Mr. Schott

unilaterally decided to remove Ms. Klassen as Athletic and Transportation Director, and that it

was Mr. Schott’s recommendation not to retain Ms. Klassen as Dean of Students. Price Dep.

10:14-11:2, 19:20-20:12. Viewing these statements in a light favorable to Ms. Klassen, it appears

Mr. Price is quick to place blame elsewhere. Further, the decision to allow Mr. Price—the

subject of the sexual harassment complaint—to participate in the vote against Ms. Klassen’s

contract renewal was dubious. A rational jury could infer retaliatory motive on these facts. As

such, Ms. Klassen has met her initial burden under Title VII to establish a prima facie case of

retaliation.




                                                 8
Case 1:18-cv-02004-JLK Document 32 Filed 03/31/21 USDC Colorado Page 9 of 9




                                        CONCLUSION

       The School District has failed to establish that no genuine dispute as to a material fact

exists under Fed. R. Civ. P. 56(c). The school District’s Motion for Summary Judgment is

therefore DENIED. (ECF No. 27).

       DATED this 31st day of March, 2021.



                                                     __________________________________
                                                     JOHN L. KANE
                                                     SENIOR U.S. DISTRICT JUDGE




                                                 9
